STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 24, 2016
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
MICHAEL ROBINSON,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 15-0395	 (BOR Appeal No. 2049832)
                   (Claim No. 2014008927)

RICOH AMERICAS HOLDINGS, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
        Petitioner Michael Robinson, by Edwin Pancake, his attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. Ricoh Americas Holdings, Inc., by
Jillian Moore, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated April 1, 2015, in which
the Board affirmed a September 11, 2014, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s October 4, 2013,
decision rejecting Mr. Robinson’s application for workers’ compensation benefits because the
injury did not occur in the course of and as a result of his employment. The Court has carefully
reviewed the records, written arguments, and appendices contained in the briefs, and the case is
mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Mr. Robinson alleges that he injured his left shoulder in the course of his employment as
a senior technology specialist on August 26, 2013. On August 27, 2013, he presented at
Charleston Area Medical Center’s emergency department with complaints of substernal chest
pain with a burning sensation that radiated into his left arm and shortness of breath. Mr.
Robinson was subsequently admitted to the hospital and was diagnosed with accelerated
hypertension, chest pain, and shortness of breath. A left shoulder MRI was performed on
                                                1
September 7, 2013, amid Mr. Robinson’s complaints of left shoulder pain, which revealed a full-
thickness tear of the supraspinatus tendon.

        On September 17, 2013, the claims administrator completed a First Report of Injury. Mr.
Robinson’s injury was listed as a chest sprain, and it was indicated that he injured himself while
lifting equipment when he felt a sharp pain in his chest and a burning sensation in his left
shoulder. Mr. Robinson authored an undated, typewritten document in which he stated that he
experienced sharp chest pain and a burning sensation in his left shoulder and bicep, along with a
sensation of heaviness in his left arm, after loading printer maintenance equipment into his
vehicle. He stated that he drove himself to Charleston Area Medical Center’s emergency
department almost immediately for medical treatment. Mr. Robinson then stated that he noticed
that he was unable to lift his left arm as he was being discharged from the hospital. Finally, Mr.
Robinson indicated that he believes that he sustained the supraspinatus tear revealed via the
September 7, 2013, MRI on August 26, 2013, but stated that he cannot identify any specific
action that led to the tear of the supraspinatus tendon.

       On October 4, 2013, the claims administrator rejected Mr. Robinson’s application for
workers’ compensation benefits based upon a finding that he did not sustain an injury in the
course of and resulting from his employment. On June 18, 2014, Mr. Robinson testified in a
deposition in which he reiterated the statements made within his undated, typewritten statement.

       In its Order affirming the October 4, 2014, claims administrator’s decision, the Office of
Judges held that Mr. Robinson has failed to demonstrate that he sustained a compensable injury.
The Board of Review affirmed the reasoning and conclusions of the Office of Judges in its
decision dated April 1, 2015. On appeal, Mr. Robinson asserts that the evidence of record
demonstrates that he sustained a tear of the supraspinatus tendon in the course of and resulting
from his employment.

        The Office of Judges noted that when Mr. Robinson sought medical treatment in
Charleston Area Medical Center’s emergency department, his treatment notes do not mention an
injury to his left arm. Further, the Office of Judges noted that Mr. Robinson’s statements that he
was unable to raise his left arm at the time of his discharge from the hospital are not documented
in his medical record. Additionally, medical records from Mr. Robinson’s family physician
indicate that he was treated for pain in his neck, shoulders, and joints as recently as two weeks
before the alleged date of injury. Finally, the Office of Judges determined that there is no
medical evidence of record linking Mr. Robinson’s left shoulder problem to a work-related
injury. We agree with the reasoning and conclusions of the Office of Judges, as affirmed by the
Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                2
                                     Affirmed.

ISSUED: March 24, 2016

CONCURRED IN BY:
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:
Chief Justice Menis E. Ketchum




                                 3